Citation Nr: 0427258	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.

2.  Entitlement to service connection for respiratory disease 
including bronchitis (also claimed as spots on the lungs, 
chronic colds and strep throat).

3.  Entitlement to service connection for status 
postoperative left supraclavicular lymph node hyperplasia.

4.  Entitlement to service connection for a gynecologic/ 
menstrual disorder manifested by metrorrhagia.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to an increased initial evaluation for mixed 
migraine and tension headaches, currently evaluated as 30 
percent disabling.

7.  Entitlement to an initial increased rating for post-
traumatic stress disorder
(PTSD) greater than 10 percent prior to October 9, 2002.

8.  Entitlement to an initial increased rating for PTSD, 
currently evaluated as 30 percent disabling.

9.  Entitlement to an initial increased (compensable) 
evaluation for right shoulder scars.

10.  Entitlement to an initial increased (compensable) 
evaluation for left shoulder scars.

11.  Entitlement to an initial increased (compensable) 
evaluation for right wrist strain.

12.  Entitlement to an initial increased (compensable) 
evaluation for left wrist strain.

13.  Entitlement to an initial increased (compensable) 
evaluation for right hip bursitis.

14.  Entitlement to an initial increased (compensable) 
evaluation for left hip bursitis.

15.  Entitlement to an initial increased (compensable) 
evaluation for hemorrhoids.

16.  Entitlement to an initial increased (compensable) 
evaluation for nephrolithiasis.

17.  Entitlement to an initial increased (compensable) 
evaluation for ingrown toenails.

18.  Entitlement to an initial increased (compensable) 
evaluation for eczema.  

19.  Entitlement to a total rating based on individual 
unemployability due to service- connected disabilities 
(TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.O., a friend


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1999.  She had active duty in the Southwest Asia Theater of 
operations during the Persian Gulf War.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  At the hearing, the 
veteran appears to have raised issues of entitlement to 
increased evaluations for separately rated impingement 
syndrome, right shoulder, status post acromioplasty with 
anterior capsular shift and impingement syndrome, left 
shoulder, status post acromioplasty, evaluated at 10 percent, 
each.  Such new issues are referred to the RO for formal 
adjudicatory action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The Board notes that CAVC has held that section 5103(a), as 
amended by the VCAA of 2000 and § 3.159(b), as recently 
amended, requires VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide, 
and remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.).  The record lacks sufficient VCAA notice with 
respect to the issues of entitlement to service connection 
for a chronic cervical spine disability, respiratory disease 
including bronchitis (also claimed as spots on the lungs, 
chronic colds and strep throat), status postoperative left 
supraclavicular lymph node hyperplasia, gynecologic/menstrual 
disorder manifested by metrorrhagia, and entitlement to 
initial increased evaluations for mixed migraine and tension 
headaches, PTSD, right shoulder scars, left shoulder scars, 
right wrist strain, left wrist strain, right hip bursitis, 
left hip bursitis, hemorrhoids, nephrolithiasis, ingrown 
toenails and eczema.  

The Board is compelled to remand this case to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the veteran of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.

Also, the record shows that following the issuance of a 
separate statement of the case (SOC) on the issues of 
entitlement to service connection for fibromyalgia and 
entitlement to a TDIU in May 2003, the veteran submitted a 
timely substantive appeal with respect to such added issues 
on appeal.  Significantly, additional VA medical evidence was 
subsequently added to the record.  The December 2003 
supplemental statement of the case (SSOC) did not include the 
issues of entitlement to service connection for fibromyalgia 
or entitlement to a TDIU.  The veteran should be furnished a 
SSOC which includes the consideration of such issues in light 
of the evidence added to the record following issuance of the 
May 2003 SSOC.  38 C.F.R. § 19.37.  

Importantly, the Board recognizes that the issues of 
entitlement to service connection for a chronic cervical 
spine disability, respiratory disease including bronchitis 
(also claimed as spots on the lungs, chronic colds and strep 
throat), status postoperative left supraclavicular lymph node 
hyperplasia, gynecologic/ menstrual disorder manifested by 
metrorrhagia, fibromyalgia and entitlement to initial 
increased evaluations for PTSD, right shoulder scars, left 
shoulder scars, right wrist strain, left wrist strain, right 
hip bursitis, left hip bursitis, hemorrhoids, nephrolithiasis 
and eczema remain unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Specifically, additional 
development is needed to include pertinent special VA 
examinations with benefit of review of the veteran's claims 
file in order to adequately address the noted issues on 
appeal.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent with respect to the issues of 
entitlement to service connection for a 
chronic cervical spine disability, 
respiratory disease including bronchitis 
(also claimed as spots on the lungs, 
chronic colds and strep throat), status 
postoperative left supraclavicular lymph 
node hyperplasia, gynecologic/menstrual 
disorder manifested by metrorrhagia, and 
entitlement to initial increased 
evaluations for mixed migraine and 
tension headaches, PTSD, right shoulder 
scars, left shoulder scars, right wrist 
strain, left wrist strain, right hip 
bursitis, left hip bursitis, hemorrhoids, 
nephrolithiasis, ingrown toenails, and 
eczema.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  A 
record of her notification must be 
incorporated into the claims file.

In this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional outstanding 
records referable to treatment of chronic 
cervical spine disability, fibromyalgia 
(fibrositis, primary fibromyalgia 
syndrome), gynecologic/menstrual disorder 
manifested by metrorrhagia, respiratory 
disease including bronchitis (also 
claimed as spots on the lungs, chronic 
colds and strep throat), status 
postoperative left supraclavicular lymph 
node hyperplasia, mixed migraine and 
tension headaches, PTSD, right shoulder 
scars, left shoulder scars, right wrist 
strain, left wrist strain, right hip 
bursitis, left hip bursitis, hemorrhoids, 
nephrolithiasis, ingrown toenails, and 
eczema from July 1999 to the present. 

After obtaining any necessary 
authorization or medical releases, 
legible copies of the veteran's complete 
treatment reports should be secured and 
associated with the claims file from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, all relevant 
outstanding VA treatment records should 
be obtained.

3.  If any of the relevant records sought 
are unavailable, the veteran should be 
notified of such fact and of the specific 
records not obtained, with an explanation 
of the efforts used to obtain those 
records, and describing any further 
action to be taken with respect to the 
claim.

4.  The veteran should be provided with a 
VA Form 
21-8940, Application For Increased 
Compensation Based On Individual 
Unemployability, for completion and 
return to VA.

5.  The veteran should be afforded a 
special VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis, if necessary, to 
determine the current nature, extent of 
severity, etiology and date of 
approximate onset of any identifiable 
cervical spine disability and/or 
fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) as well as to 
determine the current degree severity of 
service-connected right wrist strain, 
left wrist strain, right hip bursitis and 
left hip bursitis.  The claims folder, 
copies of criteria of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2003), and a separate 
copy of this remand must be made 
available to and be reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All indicated 
special tests should be undertaken.

Following a comprehensive review of the 
examination findings and claims file, 

The examiner should first specify whether 
the veteran has an identifiable chronic 
cervical spine disability and/or 
fibromyalgia (fibrositis, primary 
fibromyalgia syndrome).  If so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such chronic cervical 
spine disability and/or fibromyalgia 
(fibrositis, primary fibromyalgia 
syndrome) is/are etiologically related to 
active service.  If a chronic cervical 
spine disability and/or fibromyalgia 
(fibrositis, primary fibromyalgia 
syndrome) is/are determined not to be 
present, the examiner should so state.   

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings of service-connected 
right wrist strain, left wrist strain, 
right hip bursitis and left hip bursitis, 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(i) Does the service-connected right 
wrist strain, left wrist strain, right 
hip bursitis or left hip bursitis
cause weakened movement, crepitation, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation? If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(ii) With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the wrists and hips and, if so, at what 
point (expressed in degrees if possible) 
such pain is elicited during such 
testing.  The examiner should also 
determine, if possible, to what extent 
(in degrees if possible), if any, such 
pain results in additional functional 
loss.  The examiner should determine 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right wrist strain, left wrist 
strain, right hip bursitis and left hip 
bursitis.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

(iii) The examiner should address whether 
the service-connected right wrist strain, 
left wrist strain, right hip bursitis or 
left hip bursitis involves only the joint 
structure, or the muscles and nerves as 
well.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The veteran should be accorded a 
special pulmonary examination by an 
appropriate medical specialist in order 
to determine the current nature, extent 
of severity and approximate date of onset 
of any identifiable respiratory disease 
including bronchitis (also claimed as 
spots on the lungs, chronic colds and 
strep throat).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted including pulmonary function 
testing.  

Following a comprehensive review of the 
examination findings and claims file, 

The examiner should first specify whether 
the veteran has an identifiable chronic 
respiratory disease including bronchitis.  
If so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such chronic 
respiratory disease is etiologically 
related to respiratory symptoms in active 
service including bronchitis.  If a 
chronic respiratory disease is determined 
not to be present, the examiner should so 
state.   

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The veteran should be afforded a VA 
special gynecologic examination by a 
specialist in gynecology, including on a 
fee basis, if necessary, for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of any 
gynecologic/menstrual disorder manifested 
by metrorrhagia.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

Following a comprehensive review of the 
examination findings and claims file, 

The examiner should first specify whether 
the veteran has an identifiable 
gynecologic/menstrual disorder manifested 
by metrorrhagia.  If so, the examiner 
should render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
chronic identifiable 
gynecologic/menstrual disorder manifested 
by metrorrhagia is etiologically related 
to pertinent symptoms noted in active 
service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  The veteran should be afforded a VA 
special dermatologic examination by a 
specialist in dermatology, including on a 
fee basis, if necessary, for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of any 
identifiable status postoperative left 
supraclavicular lymph node hyperplasia as 
well as to determine the current degree 
severity of service-connected right 
shoulder scars, left shoulder scars and 
eczema .

The claims file, a copy of the previous 
criteria and the revised criteria for 
rating skin/scar disabilities under 38 
C.F.R. § 4.118 effective August 30, 2002, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

Following a comprehensive review of the 
examination findings and claims file, 

The examiner should first specify whether 
the veteran has identifiable chronic 
residuals of status postoperative left 
supraclavicular lymph node hyperplasia.  
If so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such chronic 
residuals of status postoperative left 
supraclavicular lymph node hyperplasia 
are etiologically related to pertinent 
symptoms noted in active service.  

The examiner must identify all symptoms 
and manifestations of service connected 
right shoulder scars, left shoulder scars 
and eczema.  

The examination findings must be 
correlated to the pertinent old and 
amended rating criteria for skin/scar 
disabilities.  Any further indicated 
special studies should be conducted.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  The veteran should be afforded a VA 
special psychiatric examination by a 
board certified psychiatrist, who has not 
previously examined the veteran, to 
include on a fee basis, if necessary, 
with battery of supplemental 
psychological tests for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.  The entire 
claims folder, a copy of the current 
rating criteria for evaluating PTSD and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, in 
addition to supplemental psychological 
testing, must be accomplished to 
differentiate PTSD symptoms from 
coexisting psychiatric disorders(s).  
During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
solely from PTSD.  The examiner should 
include a definition of the numerical GAF 
code assigned, as it relates to the 
veteran's occupational and social 
impairment solely due to PTSD.

The examiner should also offer an opinion 
as to how each symptom or manifestation 
of the veteran's PTSD affects his social 
and industrial adaptability.  The 
examination findings must be correlated 
to the pertinent rating criteria with the 
examiner recording pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of PTSD and the extent of each of 
the factors provided in the rating 
criteria under Diagnostic Code 9411 for 
each of the rating levels for rating 
psychiatric disorders.

Any opinions expressed by the examiner as 
to the severity of PTSD must be 
accompanied by a complete rationale.

10.  The veteran should be afforded a VA 
social and industrial survey for purposes 
of determining the impact of his service-
connected disabilities on his 
employability status.  

11.  The veteran should be afforded a VA 
special gastrointestinal examination by 
an appropriate specialist in order to 
determine the nature and extent of 
severity of service-connected 
hemorrhoids.  The entire claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must identify all symptoms 
and manifestations of service-connected 
hemorrhoids including the presence or 
absence of large or thrombotic 
irreducible hemorrhoids, with excessive 
redundant tissue.  

The examiner must support all opinions 
and conclusions expressed with a complete 
rationale.

12.  The veteran should be afforded a VA 
special genitourinary examination by an 
appropriate specialist in order to 
determine the nature and extent of 
severity of service-connected 
nephrolithiasis.  The entire claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner must identify all symptoms 
and manifestations of the veteran's 
service-connected nephrolithiasis 
including the presence or absence of 
recurrent stone formation requiring one 
or more of the following: 1. diet 
therapy, 2. drug therapy, or 3. invasive 
or non-invasive procedures more than two 
times per year; associated occasional 
attack of colic, not infected and not 
requiring catheter drainage; or frequent 
attacks of colic, requiring catheter 
drainage. 

The examiner must support all opinions 
and conclusions expressed with a complete 
rationale.

13.  Thereafter, the veteran's claims 
file should reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
reports and requested opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
not, corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998). 

14.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the claims for 
entitlement to service connection for a 
chronic cervical spine disability, 
respiratory disease including bronchitis 
(also claimed as spots on the lungs, 
chronic colds and strep throat), 
fibromyalgia, status postoperative left 
supraclavicular lymph node hyperplasia, 
gynecologic/menstrual disorder manifested 
by metrorrhagia, entitlement to initial 
increased evaluations for mixed migraine 
and tension headaches, PTSD, right 
shoulder scars, left shoulder scars, 
right wrist strain, left wrist strain, 
right hip bursitis, left hip bursitis, 
hemorrhoids, nephrolithiasis, ingrown 
toenails, eczema and entitlement to a 
TDIU should be formally adjudicated.  The 
consideration of the CAVC's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) and the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2003) should be documented where 
applicable. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be issued a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board, if in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until she is notified by VA; however, she is hereby notified 
that failure without good cause shown to report for any 
scheduled VA examinations may adversely affect the outcome of 
her claims for entitlement to service connection and 
increased ratings on appeal.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





